CLIP MOBILE - AGENT PARTNER PRODUCT DISTRIBUTION AND PROMOTION AGREEMENT

Partner Term Sheet – PORTLOGIC SYSTEMS INC.

Appointment of Agent

This Agreement is made and entered into on June 10, 2011, between Clip Mobile
Inc., a Canadian Federal Corporation, located at 225-167 Church Street Toronto,
ON M5B 1Y6.




and Portlogic Systems Inc. , a US publically traded company located at 100 King
Street West, Suite 5700, Toronto, ON  M5X 1K7.



Background

A. Clip Mobile is the Developer and owner of all rights to (or has a license to)
the Clip Mobile Coupon Platform in Canada.

B. Portlogic Systems Inc. desires to enter into an Agent Distribution Agreement
with Clip Mobile Inc.  As an Agent, Portlogic Systems Inc. is entitled to sell
the Clip Mobile Coupon Platform to End Users and Portlogic Systems Inc. will
earn a share of revenues derived from the accounts they manage as an affiliate
local marketer.


C. Agent agrees to distribute the Clip Mobile Coupon Platform in accordance with
the terms of this Agreement and in agreement with the application User
Agreement.

Exclusivity

A.  This agreement is non-exclusive for Clip as to any other opportunities to
market its product in Canada with the exception of any actively-managed Rev
accounts as defined in this document.




Qualified Prospects

See Appendix A

Commission

Under Clip Mobile Inc.’s “Affiliate Partner Program”, Portlogic Systems Inc. is
entitled to a commission of ten percent [10%] on all revenue generated by a
Qualified Prospect during the term of the agreement to a maximum of two (2)
years after the date of a Corporate Account signing a service agreement contract
with Clip Mobile Inc. and for one (1) year following expiry of the Affiliate
Agreement term.  "Revenue" shall be calculated based on total amounts actually
received from each Qualified Prospect (i.e., parties share collection risk) net
of the amount of commission payable hereunder.



Qualified Prospect accounts may not require any further participation of
Portlogic Systems Inc. and this account may not be necessarily be associated to
the Portlogic Systems Inc. Affiliate Account.




For Portlogic Systems Inc. to have access to the account would require the
expressed permission of the Corporate Account Representative.  Portlogic Systems
Inc. would be entitled to access certain Corporate Account information based on
Reporting and Audit Standards laid out in this user agreement.




Payment

Commission to be calculated on a monthly basis and paid once each calendar
quarter, within fifteen days of the end of each calendar quarter during the
term.




Any refunds, rebates or like payments which may subsequently be paid to
customers shall result in an adjustment to future commission payments.

Agent Responsibilities

Agent will:




Use commercially reasonable efforts to market and sell the Clip Mobile solution
to Qualified Prospects




- sell Clip Mobile's products  and services in compliance with all applicable
laws




Agent will not:




- bundle the Clip Mobile services with other services or products without the
prior consent of Clip Mobile




- misrepresent  Clip Mobile services




- make any additional representations, warranties or other commitments on behalf
of Clip Mobile




- disparage Clip Mobile or its services in any way




- Provide any unauthorized person or party access to the data collected by Clip
Mobile.




- Sell, re-sell, license or share the data of Clip Mobile or its clients to any
person or party without prior consent of Clip Mobile and its clients







Term and Termination:

Effective Date –effective immediately when authorized representatives of both
parties sign this document.   The terms of this agreement will apply for twelve
(12) months from the effective date of this agreement.  Both parties will have
the option to renew or renegotiate the terms of the agreement on a yearly basis.



Termination with Notice




a.

Either Party may terminate this Agreement immediately upon written notice if
such other Party fails to comply with its obligations with respect to this
agreement.




b.

Immediate termination.




i.

Bankruptcy, Cessation or Interruption of Business.  Either party may terminate
this Agreement immediately upon written notice to the other party if such other
party: (1) ceases to do business in the normal course; (2) becomes or is
declared insolvent or bankrupt; (3) is the subject of any proceeding related to
its liquidation or insolvency (whether voluntary or involuntary) which is not
dismissed within ninety (90) days of its filing; (4) makes an assignment for the
benefit of its creditors; or (5) elects to or otherwise dissolves.



ii.

Change in Control. Either party may terminate this Agreement (such termination
right not to be unreasonably exercised) immediately upon written notice if other
party is or has been the subject of a change in control transaction where more
than fifty percent (50%) of the voting securities are transferred or if either
party sells or transfers all or substantially all of its assets.




iii.

Cure – Time.  There is an immediate 60-day ‘cure-time’ period after the
effective date of this document where either party can terminate the agreement
without any further obligation to the counter party. Both parties shall honour
the terms laid out in this agreement; including continued service for affiliate
merchants based on the terms the affiliate subscription.  




Reporting and Audit:

Both parties shall provide quarterly revenue  reports to each other and
reconcile revenues from actively managed accounts.  Reports shall be provided
within 15 days of the applicable reporting period.




 




PORTLOGIC SYSTEMS INC.

CLIP MOBILE INC.

“Agent”

“Clip”

By:

/s/Jueane Thiessen

By:

/s/ David Offierski




Title:

Chief Financial Officer

Title:

Founder




Date: June 10, 2011

Date: June 10, 2011





















